Title: From John Adams to Jan Willink, 30 April 1792
From: Adams, John
To: Willink, Jan,Willink, Wilhem



My Dear Friends
Philadelphia April 30. 1792

I have duely received your Letter of the 5th. of July and thank you for your Care of my little Interest recommended to you in my Letter of the 30th of April last.
I have Since received your friendly favour of the 29th. of December last and thank you for your Information concerning our American Affairs in holland. For my own Part, I wish that our money Negotiations might be continued in your hands and confined to Holland, as much as possible, but the Management of them is now in other Departments.
I now inclose you, my Coupons for this year, pay able in February and June, and request you to purchase other Obligations, with them, and hold them in your own hands, Subject to my orders, as you do those you purchased last year.  There are 22. of 50. ƒ. and 20 of 40. ƒ. each.
If I Should have occasion for the Value of all or any Part of my Obligations, what would be the best way for me to obtain it? Could you, order any of your Correspondents in New York, Boston or Philadelphia to pay me the amount of them and receive them of me? or could you remit the money to me, in cash or Bullion, in Spanish or Portugal Dollars or Gold Coins? or, if I should purchase a Farm near me and have occasion Suddenly to draw Upon you for the amount of Twenty or Thirty thousand florins would you honour my Bills? or would you make me or procure me a Loan of Twenty or thirty thousand florins at four Per Cent or less or more? Your Answers to these questions will much oblige me.
A few of our wild Speculators at New York &c have burst their Bubbles, but our Country in General is prosperous and happy.  With my best regards to your agreable Families, I have the honour to be, Gentlemen / your sincere Friend and very humble / Servant
John Adams